August 28, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                ROY MATA AND GILBERT E. GARCIA, Appellants

NO. 14-12-00517-CV                         V.

        WELLS FARGO BANK, NA SUCCESSOR BY MERGER TO
            WELLS FARGO BANK SOUTHWEST, NA F/K/A
    WACHOVIA MORTGAGE FSB F/K/A WORLD SAVINGS BANK, Appellee
                ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on May 8, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Roy Mata and Gilbert E. Garcia, jointly and severally.
      We further order this decision certified below for observance.